Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Amendment
The amendment submitted October 22, 2020 has been accepted and entered.  Claims 1-20 are cancelled.  New claims 21-40 are added.  No claims are amended.  Thus, claims 21-40 are examined. 
Allowable Subject Matter
Claims 21-40 are allowable over the prior art. 
Regarding claims 21 and 36, the prior art fails to disclose or reasonably suggest wherein an imaging system and method for detecting obscuration of an optical window in an imaging system, the imaging system comprising: creating a first gradient image and a second gradient image from a first image and a second image respectively, the first image and the second image being received from respective first optical channel and second optical channel of the plurality of spatially and spectrally distinct optical channels, respectively; and in response to determining that at least one cross-correlation between the first gradient image and the second gradient image exceeds a first window obscuration threshold, providing an alert that the optical window is obscured, as claimed in combination with the rest of the claim limitations, so as to enable detecting concentration of target species in an object on or near an optical window and avoiding false detection of target species.
Regarding claim 30, the prior art fails to disclose or reasonably suggest wherein an imaging system comprising: wherein a first optical channel, a second optical channel and other optical channels include imaging lenses for imaging objects onto the optical detector system, wherein focal lengths for the imaging lenses in the other optical channels exceed a focal length for the second optical channel, as 
Prior art reference Goldring et al (US 2015/0292948 A1) discloses a method for detecting obscuration of an optical window in an IR imaging system ([0005], [0023]), the IR imaging system comprising processing circuitry ([0138]) and a plurality of spatially and spectrally distinct optical channels (177) ([0159), each channel including a set of lenses (174) that focus incident IR on a respective portion of an optical detector system (See Fig. 5 and [0157]-[0163]), the method comprising: with the processing circuitry, receiving a first image from a first optical channel in the plurality of optical channels; with the processing circuitry, receiving a second image from a second optical channel in the plurality of optical channels (177) (See Fig. 5 and [0133], [0155], [0161]-[0162]) and with the processing circuitry, analyzing the first and second images to detect obscuration that may degrade operation of the system ([0133]), however Goldring et al is silent with regards to the cross-correlation between gradient images exceeding window obscuration threshold, as claimed. 

    PNG
    media_image1.png
    562
    632
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hogasten et al (US 2014/0139643 A1) discloses an imager with array of multiple imaging modules, comprising: a processing circuit, comparing images and using differences between images 
Kadwell et al (US 2005/0057366 A1) discloses a method of detecting obscurations of an optical device (paragraphs [0003], [0039]), detect obscurations that may degrade operations of the system (paragraph [0003]).  
Hall et al (US 2017/0347037 A1) discloses a multiple field of view dual band optical device with integrated calibration source is disclosed. Such an optical device is modular, and has a rotating electro-mechanical “tumbler” which houses two orthogonal Galilean afocal optical assemblies as well as at least one uniform temperature source. This modular device is intended to be inserted in front of a camera system which already has an imager optical assembly mated to a detector focal plane array. The disclosed modular device thus serves the purpose of providing to an existing dual-band camera imager up to four new optical fields of view as well as an integral calibration source, all of which can be electro-mechanically selected for viewing by a host camera imager.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/